         Case 1:18-mc-00469-RA Document 1 Filed 10/11/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



IN RE:

APPLICATION OF OLGA KURBATOVA                Case No. ____________
FOR AN ORDER UNDER 28 U.S.C. §
1782 TO TAKE DISCOVERY FROM
LYXOR ASSET MANAGEMENT INC.
AND ELLIOT DANILOFF




EX PARTE APPLICATION OF OLGA KURBATOVA FOR AN ORDER UNDER 28
 U.S.C. § 1782 TO TAKE DISCOVERY FROM LYXOR ASSET MANAGEMENT
                      INC. AND ELLIOT DANILOFF




                                          KOBRE & KIM LLP
                                          800 Third Avenue
                                          New York, New York 10022
                                          Tel. +1 212 488 1200
                                          Fax. +1 212 488 1220

                                          Attorneys for Applicant Olga Kurbatova
         Case 1:18-mc-00469-RA Document 1 Filed 10/11/18 Page 2 of 3



       Based on the accompanying memorandum of law and declarations, Applicant Olga

Kurbatova (the “Applicant” or “Ms. Kurbatova”) respectfully petitions this Court for an order

pursuant to 28 U.S.C. § 1782 (“Section 1782”) authorizing her to take discovery from Lyxor

Asset Management Inc. (“Lyxor”), a corporation registered in New York, and Elliot Daniloff

for use in pending and contemplated proceedings in Switzerland (the “Swiss Proceedings”).

       Ms. Kurbatova’s application meets the three statutory requirements set forth in Section

1782. First, the parties from whom discovery is sought, Lyxor and Mr. Daniloff, are present

within the Southern District of New York. Second, the documents and deposition testimony

requested are “for use” in the Swiss Proceedings, which are foreign proceedings. Third, as the

potential plaintiff and complainant in the Swiss Proceedings, Ms. Kurbatova qualifies as an

“interested person” under Section 1782.

       Further, the four discretionary factors set out by the United States Supreme Court in

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor of

granting Ms. Kurbatova’s application. First, the targets from whom discovery is sought, Lyxor

and Mr. Daniloff, are not participants in the foreign Swiss Proceedings. Second, under Swiss

law, any evidence Ms. Kurbatova is able to obtain from this application would be acceptable,

meaning Swiss courts are receptive to U.S. judicial assistance. Third, Ms. Kurbatova is not

attempting to circumvent foreign proof-gathering restrictions or other policies, as Section 1782

requires neither that the evidence be discoverable nor admissible in the foreign tribunal.

Finally, Ms. Kurbatova’s discovery requests are not unduly intrusive or burdensome, but rather

seek a targeted set of documents and depositions relating to investment products transacted in

her account.

       Accordingly, and for the reasons described in her memorandum of law, Ms. Kurbatova

respectfully requests that the Court grant her permission to serve Lyxor and Mr. Daniloff with

the subpoenas attached as Exhibits 1 and 2 to the Declaration of Jonathan Cogan.


                                               2
         Case 1:18-mc-00469-RA Document 1 Filed 10/11/18 Page 3 of 3




Dated:       New York, New York
             October 11, 2018

                                          Respectfully submitted,

                                          KOBRE & KIM LLP

                                          s/ ______________________
                                          Steven W. Perlstein
                                          steven.perlstein@kobrekim.com
                                          Jonathan D. Cogan
                                          jonathan.cogan@kobrekim.com
                                          Kelly Spatola
                                          Kelly.spatola@kobrekim.com
                                          Kobre & Kim LLP
                                          800 Third Avenue
                                          New York, New York 10022
                                          Telephone: (212) 488-1200
                                          Facsimile: (212) 488-1220

                                          Attorneys for Applicant Olga Kurbatova




                                      3
